Citation Nr: 0425207	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-02 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ulcer.

2.  Entitlement to service connection for peripheral neuritis 
(claimed as a condition manifested by numbness).

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from January 
1943 to August 1945, and regular Philippine Army service from 
August 1945 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 29, 2002, rating decision of 
the Manila, Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The RO notified 
the appellant by letter dated August 1, 2002, of the denial, 
in pertinent part, of entitlement to service connection for 
ulcer, peripheral neuritis (claimed as a condition manifested 
by numbness), heart disease, rheumatoid arthritis, and 
malaria.

The Board notes that the appellant filed a notice of 
disagreement with the March 2002 Administrative Decision that 
he could not be recognized as a former prisoner of war.  A 
statement of the case (SOC) was issued in June 2004, however, 
it appears that an appeal has not been filed in response to 
the SOC.  Accordingly, this issue is not before the Board for 
appellate review and adjudication.  

The Board further notes that the appellant filed a claim for 
entitlement to aid and attendance benefits.  The RO wrote to 
the appellant in May 2002 regarding his claim, to which he 
replied with additional information in a statement received 
on June 26, 2002.  This issue is referred to the RO for 
appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

In a letter received in December 2002, the appellant wrote 
that he was appointing a service organization, the Disabled 
American Veterans (DAV), as his representative in this claim.  
Although no form regarding an appointment is contained in the 
claims file, it is not clear that a form to do so was sent to 
the appellant, and therefore clarification is needed on this 
matter.

The Board's review of the claims file discloses that, in 
addition to the appeal of the July 29, 2002, rating decision, 
there was also a rating decision issued on July 19, 2002, on 
multiple issues and the appellant was notified of that 
decision by letter dated July 23, 2002.  On July 27, 2002, a 
letter was received from the appellant wherein he expressed 
his disagreement with the July 19, 2003, rating decision.  
Although some of the same issues were addressed in the July 
29, 2002, rating decision for which an SOC was issued and an 
appeal perfected, the veteran has not been issued an SOC on 
the remaining issues.  Where an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
In addition, it does not appear that a letter was sent to the 
appellant notifying him of the VCAA provisions with regard to 
all of the issues adjudicated in the July 19, 2002, rating 
decision.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should send the appellant an 
appropriate VA form with which to appoint a 
representative.  If he does appoint DAV or 
another representative, the RO should provide 
the representative an opportunity to review the 
file and present additional argument or 
evidence.  

3.  The RO should provide the veteran a 
statement of the case on the issues of 
entitlement to service connection for the issues 
denied in the July 19, 2002, rating decision, 
not to include the issues denied in the July 29, 
2002, rating decision and addressed in the 
December 2002 SOC.  The veteran should be 
provided all appropriate laws and regulations 
pertinent to these issues, and apprised of his 
appellate rights and responsibilities regarding 
perfecting an appeal. 

4.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided an SSOC 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


